OFFICE   OF THE AlTORNEY     GENERAL   OF TEXAS
                    AUSTIN
Eon. R. S. Wyche, Page Z


         It is a well lttled rule of lew thtt the
omnty in not llablo for injurlea rustaired by teaeon
0s th0 tO~tiOU8 Or negltfjent0OtO Of itU Bgents Or eJ&
plopes In tha mbsonoa of +ealSlo st.otuts oreating
8uah lfablllt~. Thla propo0ltion  1s borne out In tha
followIug mthorltiul~
    HU88BAUM T. BEU COtWl'Y,76 S. 1. 130
    AWUIXA COUWTY 1. BOND, 17 S. W. (2d1 358;
    FLQBU v. CALVUTOON CCWil'T,!N 8. w. MO;
    BRYAU t. LIBSRTT t'XXB?R,899 6. W. SCU.
           We bars 00retrrl.l~
                             rerlewed the stntutss 8nd
toiled to ilad any rpoelfie 8tatutom llsblllt~ cmctod
agelust   tlm oocntr by tb fea t lItuatlon pnaentad by
        If Is fw.lderentalthat the acunty roul(Lhan llo
%lkIty      to lnwre rgajnmt a aon-exlete~t llablllt~.
         Art1014 a, &ation U8 of our oonstltutIoJl, do-
rilesthe right OS a ootintf to land Ita ondit or grant
publio money in eid OS any indiriduel. We thiuk thI8
sootion Is aa oxprom prohibltl~ yala+t the Cmds-
0Ionor8* Court aontreatlng ior llebillty lnmuanae
eororlng Injarlea reaalting frantln lOt8 of lt8 eaplayeaa,
         ff 18 the oplnlon OS Oh16 de_nertant that the
CadssIoa~rs~ Court of hour oounty ha8 no authority to
purchase tha policy of Iamxunce tide the batis of y-oar
lnqulrl, nor to pay r0r the mno out ot oounty rnnd8.




                               !r
W:ob

         APPROVEDm   23, 1940



         ATTORNEY GENERAL OF   TTLf.3